As to relator Foster, certiorari proceeding sustained, determination of the police commissioner annulled, charges dismissed and fine remitted, with twenty-five dollars costs and disbursements. As to relator Clynes, certiorari proceeding sustained, determination annulled and a new trial ordered. In our opinion, the competent proofs before the police commissioner are insufficient to support or justify his determination finding the relator Clynes guilty and dismissing him from the police force, and finding the relator Foster guilty and fining him twenty days’ pay, and the findings of the police commissioner are not in accord with the proof and the reasonable inferences to be drawn therefrom. Young, Tompkins and Davis, JJ., concur. *808Kapper and Hagarty, JJ., dissent and vote to confirm the determination as to both relators.